536 F.2d 1038
Robert Carl SCRUGGS, Petitioner-Appellant,v.W. J. ESTELLE, Director, Texas Department of Corrections,Respondent-Appellee.
No. 74-3180.
United States Court of Appeals,Fifth Circuit.
Aug. 9, 1976.

Harry H. Walsh, Staff Counsel for Inmates, Stanley G. Schneider, Huntsville, Tex., for petitioner-appellant.
John L. Hill, Atty. Gen., Ben M. Harrison, Asst. Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Texas.
Before WISDOM* and DYER, Circuit Judges, and KRAFT,** District Judge.
PER CURIAM:


1
Appellant, Scruggs, was convicted in state court in Tarrant County, Texas for sale of marihauna.  During his trial before a jury he wore identifiable prison clothing.  Neither Scruggs nor his retained counsel interposed any objection to the prison attire at the outset of or during the trial.


2
Following his conviction, from which no appeal was taken, Scruggs filed a petition for writ of habeas corpus in the state trial court, asserting a denial of due process because he wore prison garb during his trial.  After an adequate evidentiary hearing the trial court made appropriate findings of fact and denied relief.  Appellant then exhausted his state remedies by an unsuccessful application to the Texas Court of Criminal Appeals.  Scruggs then sought habeas corpus relief in the United States District Court for the Northern District of Texas.  Upon an independent review of the pleadings, files and records as well as the findings, conclusions and recommendation of the United States Magistrate the district court adopted the findings and conclusions of the magistrate and denied relief.  This appeal followed.


3
We affirm.  The State did not compel Scruggs to stand trial before the jury while dressed in identifiable prison clothes and the failure of appellant and his counsel to make any objection to the trial court to his trial in such attire is sufficient to negate the presence of compulsion.  Estelle v. Williams, --- U.S. ----, 96 S.Ct. 1691, 48 L.Ed.2d 126, 44 U.S.L.W. 4609 (May 3, 1976).



*
 Judge Wisdom was a member of the panel that heard oral arguments but due to illness did not participate in this decision.  The case is being decided by a quorum.  28 U.S.C. § 46(d)


**
 Senior District Judge of the Eastern District of Pennsylvania, sitting by designation